Order and judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly denied that part of the summary judgment motion of defendant Thypin Steel Co., Inc. (Thypin), seeking payment for certain invoices. Upon our review of the record, we conclude that there are material issues of fact whether Thypin is entitled to payment on the foregoing invoices (see, Zuckerman v City of New York, 49 NY2d 557, 562).
The court erred, however in granting that part of Thypin’s motion for summary judgment relating to the labor and material bond. There are issues of fact regarding the existence of a single contract between Thypin and defendant JRB Incorporated, also known as John R. Bylsma, Jr., Inc. (JRB), and the dates on which Thypin furnished materials to JRB. (Appeals from Order and Judgment of Supreme Court, Onondaga County, Murphy, J.—Summary Judgment.) Present—Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.